18-2025(L)
     Singh v. Garland
                                                                           BIA
                                                                    Vomacka, IJ
                                                                   A205 587 142
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 5th day of August, two thousand twenty-one.
 5
 6   PRESENT:
 7            JON O. NEWMAN,
 8            JOSÉ A. CABRANES,
 9            SUSAN L. CARNEY,
10                 Circuit Judges.
11   _____________________________________
12
13   MANPREET SINGH,
14            Petitioner,
15
16                      v.                                  18-2025 (L),
17                                                          19-1257 (Con)
18                                                          NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                    Heidi J. Meyers, Esq. New York,
25                                      NY.
26
27   FOR RESPONDENT:                    Joseph H. Hunt, Assistant Attorney
28                                      General; John Hogan, Assistant
 1                                Director; Robbin K. Blaya,
 2                                Attorney, Office of Immigration
 3                                Litigation, United States
 4                                Department of Justice, Washington,
 5                                DC.

 6       UPON DUE CONSIDERATION of these petitions for review of

 7   Board of Immigration Appeals (“BIA”) decisions, it is hereby

 8   ORDERED, ADJUDGED, AND DECREED that the petitions for review

 9   are DENIED.

10       Petitioner Manpreet Singh, a native and citizen of India,

11   seeks review of a June 14, 2018, decision of the BIA affirming

12   a July 7, 2017, decision of an Immigration Judge (“IJ”)

13   denying asylum, withholding of removal, and relief under the

14   Convention Against Torture (“CAT”), and an April 9, 2019,

15   decision   of   the   BIA   denying   his   motion   to   reopen   or

16   reconsider.     In re Manpreet Singh, No. A205 587 142 (B.I.A.

17   June 14, 2018), aff’g No. A205 587 142 (Immig. Ct. N.Y. City

18   July 7, 2017), and No. A205 587 142 (B.I.A. Apr. 9, 2019).

19   We assume the parties’ familiarity with the underlying facts

20   and procedural history.

21       We deny the petition as to the lead case because the

22   agency did not err in concluding that Singh failed to meet

23   his burden of proof.    We have reviewed both the BIA’s and the


                                      2
 1   IJ’s decisions.   See Yun-Zui Guan v. Gonzales, 432 F.3d 391,

 2   394 (2d Cir. 2005).

 3       Singh alleged past persecution in the form of threats

 4   and one attack by members of a rival political party.       An

 5   applicant’s testimony may be sufficient to sustain his burden

 6   of proof if it “is credible, is persuasive, and refers to

 7   specific facts sufficient to demonstrate that the applicant

 8   is a refugee.”    8 U.S.C. § 1158(b)(1)(B)(ii).    “Considering

 9   the totality of the circumstances, and all relevant factors,

10   a trier of fact may base a credibility determination on the

11   demeanor, candor, or responsiveness of the applicant . . . ,

12   the consistency between the applicant’s . . . written and

13   oral statements . . . , the internal consistency of each such

14   statement, [and] the consistency of such statements with

15   other evidence of record . . . without regard to whether an

16   inconsistency, inaccuracy, or falsehood goes to the heart of

17   the applicant’s claim, or any other relevant factor.”       Id.

18   § 1158(b)(1)(B)(iii).       “We   defer . . . to     an    IJ’s

19   credibility determination unless . . . it is plain that no

20   reasonable fact-finder could make such a[]. . . ruling.”   Xiu

21   Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008); accord


                                   3
 1   Hong Fei Gao v. Sessions, 891 F.3d 67, 76 (2d Cir. 2018).

 2   “In determining whether the applicant has met [his] burden of

 3   proof, the trier of fact may weigh the credible testimony

 4   along with other evidence of record. Where the trier of fact

 5   determines that the applicant should provide evidence that

 6   corroborates otherwise credible testimony, such evidence must

 7   be provided unless the applicant does not have the evidence

 8   and    cannot   reasonably     obtain      the   evidence.”      8   U.S.C.

 9   § 1158(b)(1)(B)(ii).     A failure to corroborate also “may bear

10   on    credibility,   because    the       absence   of   corroboration   in

11   general makes an applicant unable to rehabilitate testimony

12   that has already been called into question.”                  Biao Yang v.

13   Gonzales, 496 F.3d 268, 273 (2d Cir. 2007).

14         The agency reasonably relied on inconsistencies between

15   Singh’s credible fear interview, application, and testimony

16   regarding how many attackers there were and what, if anything,

17   they said to him during the sole incident of alleged harm.

18   See Xian Tuan Ye v. Dep’t of Homeland Sec., 446 F.3d 289, 295

19   (2d Cir. 2006) (holding that “material inconsistency in an

20   aspect of [the] story that served as an example of the very

21   persecution from which [petitioner] sought asylum . . .


                                           4
 1   afforded      substantial   evidence    to     support        the   adverse

 2   credibility finding” (internal quotation marks omitted));

 3   Likai Gao v. Barr, 968 F.3d 137, 145 n.8 (2d Cir. 2020)

 4   (“[E]ven a single inconsistency might preclude an alien from

 5   showing that an IJ was compelled to find him credible.

 6   Multiple      inconsistencies   would    so        preclude    even     more

 7   forcefully.”).       The agency was not required to accept Singh’s

 8   explanations that he was scared at his interview and forgot

 9   that his attackers spoke to him.        See Majidi v. Gonzales, 430

10   F.3d 77, 80–81 (2d Cir. 2005).

11       While the IJ also relied on less probative omissions, we

12   defer to the IJ’s reasonable interpretation that the added

13   details were Singh’s attempt to strengthen his claim.                    See

14   Siewe v. Gonzales, 480 F.3d 160, 167 (2d Cir. 2007) (“Where

15   there   are    two    permissible   views     of    the     evidence,    the

16   factfinder’s      choice    between     them       cannot     be    clearly

17   erroneous.” (internal quotation marks and citation omitted));

18   Hong Fei Gao, 891 F.3d at 78 (“probative value of a witness’s

19   prior silence on particular facts depends on whether those

20   facts are ones the witness would have reasonably been expected

21   to disclose”).


                                         5
 1        The agency also reasonably found that Singh failed to

 2   corroborate his attack or that his father was killed for

 3   political reasons.       The IJ did not abuse his discretion in

 4   rejecting Singh’s late-filed evidence where the affidavits

 5   were signed a month before the deadline, they contained errors

 6   or   incomplete   information,        and     the       country     conditions

 7   articles predated the deadline by at least one year.                         See

 8   Dedji v. Mukasey, 525 F.3d 187, 191 (2d Cir. 2008) (holding

9    the IJ has broad discretion to set and enforce deadlines).

10   And the IJ considered many of the late-filed documents and

11   reasonably concluded that they did not corroborate Singh’s

12   claim.     For example, his father’s death certificate did not

13   list a cause of death, his mother’s affidavit did not confirm

14   his political activities and was inconsistent about where his

15   attack   occurred,   and   a    letter      from    a     neighbor    included

16   placeholders for information to be filled in that undermined

17   the reliability of the document.              See Y.C. v. Holder, 741

18   F.3d 324, 332 (2d Cir. 2013) (“We generally defer to the

19   agency’s    evaluation     of   the       weight     to    be     afforded   an

20   applicant’s documentary evidence.”).               Singh’s failure to meet

21   his burden of proof with credible testimony or corroboration


                                           6
 1   is dispositive of asylum, withholding of removal, and CAT

 2   relief because all three claims were based on the same factual

 3   predicate.    See Paul v. Gonzales, 444 F.3d 148, 156–57 (2d

 4   Cir. 2006).

 5       We find no abuse of discretion in the BIA’s denial of

 6   Singh’s motion to reopen or reconsider.         See Ali v. Gonzales,

 7   448 F.3d 515, 517 (2d Cir. 2006).          First, the BIA reasonably

 8   rejected   Singh’s   claim    that    he   suffered    a   due   process

 9   violation based on translation errors because he failed to

10   identify a particular error or articulate how such error

11   affected his case.     See Guo Qi Wang v. Holder, 583 F.3d 86,

12   89 n.1 (2d Cir. 2009).

13       Second, Singh did not show the prejudice required to

14   state a claim of ineffective assistance of counsel.                  See

15   Debeatham v. Holder, 602 F.3d 481, 486 (2d Cir. 2010).              Singh

16   did not suffer prejudice from his counsel’s late filing of

17   evidence because the IJ assessed the contents of the late-

18   filed   documents    and     considered     their     reliability    and

19   probative value.     Singh had no knowledge of the contents of

20   a letter counsel allegedly lost and thus could not show its

21   value to his case.         And his argument that his counsel’s


                                       7
 1   actions undermined his credibility is unpersuasive given that

 2   his inconsistencies were within his own statements and about

 3   his own experiences.        Accordingly, he did not meet his burden

 4   to show “that the outcome of his removal proceedings would

 5   have    been       any   different”   but    for     counsel’s     actions.

 6   Debeatham, 602 F.3d at 486.

 7          Finally, Singh argues that, under Pereira v. Sessions,

 8   138 S. Ct. 2105, 2113–20 (2018), the immigration court lacked

 9   jurisdiction over his removal proceedings because his notice

10   to appear (“NTA”) did not include the date and time of his

11   initial hearing.         In Pereira, the Supreme Court held that an

12   NTA that fails to designate the date of an initial hearing

13   does not trigger the stop-time rule ending the noncitizen’s

14   period of continuous presence for purposes of cancellation of

15   removal.       138 S. Ct. at 2113–20; see also Niz-Chavez v.

16   Garland, 141 S. Ct. 1474, 1480–86 (2021).               Singh’s argument

17   to extend this holding is foreclosed by Banegas Gomez v. Barr,

18   922 F.3d 101, 110–12 (2d Cir. 2019), which holds that an NTA

19   that omits the date and time of the hearing is adequate to

20   vest jurisdiction in the immigration court if the noncitizen

21   was    sent    a    subsequent   hearing    notice    with   the   missing


                                           8
1   information.     Singh was served with notices of his hearings

2   and appeared at those hearings.

3       For the foregoing reasons, the petitions for review are

4   DENIED.   All pending motions and applications are DENIED and

5   stays VACATED.

6                                 FOR THE COURT:
7                                 Catherine O’Hagan Wolfe,
8                                 Clerk of Court




                                    9